Citation Nr: 1534643	
Decision Date: 08/13/15    Archive Date: 08/20/15

DOCKET NO.  13-35 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a waiver of recovery of overpayment of nonservice-connected pension benefits in the amount of $7,182.00, to include the preliminary issue of the validity/amount of the debt.


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's wife, and J.H.


ATTORNEY FOR THE BOARD

T. Carter, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from January 1973 to February 1975.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 decision issued by the Committee on Waivers and Compromises (Committee) of the Department of Veterans Affairs (VA) and Pension Maintenance Center in Milwaukee, Wisconsin.  During the course of the appeal, the claims file was transferred to the Regional Office (RO) in Jackson, Mississippi.

In April 2015, the Veteran testified at a Board hearing held before the undersigned Veterans Law Judge (VLJ) in Jackson, Mississippi.  A copy of the transcript is of record.  The record was held open for 30 days so that the Veteran could submit an updated financial status report; however, as of this date, no such evidence has been received. 

This appeal was processed using the Virtual Benefits Management System (VBMS); however, the Virtual VA electronic claims file contains the relevant documents for the claim on appeal, as well as, additional documents that are not relevant to the claim on appeal and/or duplicate copies of evidence already associated with VBMS.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Veteran has requested a waiver of the overpayment of nonservice-connected pension benefits due to undue hardship, it is also apparent from a review of the claims file that the Veteran has questioned the current amount of the debt.  Most recently at the April 2015 Board hearing, the Veteran reported that $181 is being withheld by VA each month and his representative requested a waiver of the remainder of the debt, which is unknown at this time.  As of this date, the AOJ has failed to adjudicate the preliminary issue of the validity/amount of a debt.  See 38 U.S.C.A. § 5314(b) (prohibiting offset of a debt from future benefit payments unless VA first makes a determination with respect to the beneficiary's dispute of existence or amount of debt); Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991).  In this respect, a debtor may dispute the amount or validity/existence of a debt, which is a right that may be exercised separately from a request for waiver or at the same time.  See 38 C.F.R. § 1.911(c)(1) (2014); see also VAOPGCPREC 6-98.  The propriety and amount of the overpayment at issue are matters that are integral to a waiver determination.  See Schaper, 1 Vet. App. at 434.

Since the preliminary issue of the validity of the debt has not yet been formally adjudicated by the Committee or RO level, the Board may not consider it at this time in the first instance.  See Bernard v. Brown, 4 Vet. App. 384, 392 (1993).  The Committee or RO must first adjudicate whether the creation of the debt at issue was proper.  After adjudication of this issue, the Committee or RO must then adjudicate the issue of waiver of recovery of an assessed overpayment of pension benefits.

Next, in order to properly address the question of waiver of recovery of pension benefits in this case, VA must have accurate and current financial information.  Such information is crucial when weighing the equities of any claim for waiver of an indebtedness.  As noted above, the record was held open for 30 days at the April 2015 Board hearing, so that the Veteran could submit an updated VA Form 5655 (Financial Status Report (FSR)); however, as of this date, no such evidence has been received.  Review of the record shows the Veteran last submitted a VA Form 5655 in May 2005.  Since then he has submitted a VA Form 21P-8416 (Medical Expense Report) and VA Form 21-0516-1 (Improved Pension Eligibility Verification Report) in July 2013, which was approximately two years ago.  In light of the Veteran's contention of undue hardship and more recent financial information stated at the April 2015 Board hearing, as well as undue hardship being one of the elements for consideration in the determination of whether the collection of an overpayment would violate the principles of equity and good conscience, the Board finds that a current FSR is critical to the resolution of the claim.  See 38 C.F.R. § 1.965 92014).

Lastly, the AOJ should clarify whether the amount, or any portion, of the debt ($7, 182.00) has already been recouped from the Veteran. 

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran complete an updated, current Financial Status Report (FSR, VA Form 5655), listing all monthly income, monthly expenses, assets and debts, for himself.  Supporting documentation should be requested from the Veteran as deemed appropriate.  Once obtained, all documentation should be associated with the claims folder.  This information is required for purposes of determining whether there is undue hardship from collection on the debtor. 

2.  Clarify whether the amount of the debt ($7,182.00) has already been recouped from the Veteran.  The AOJ should explicitly clarify this matter for the record. 

3. After completion of the above, the preliminary issue of whether the overpayment of pension benefits in the amount of $7,182.00 was properly created (i.e. the validity/amount of the debt) must be adjudicated.  If it is determined that any or all of the overpayment at issue was improperly created, award action should be taken to rectify the error.  In short, the Committee or RO must first address whether the overpayment was valid and properly created. 

4. If an overpayment is found to be valid and properly created, the Veteran's request for waiver must be readjudicated.  See 38 U.S.C.A. § 5302; 38 C.F.R. 
§§ 1.962, 1.963, 1.965. 

5.  If the determinations remain unfavorable with regard to the issues of (a) the validity/amount of the debt and/or (b) whether the Veteran's waiver request is precluded by the principles of equity and good conscience, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case (SSOC) and they should be afforded a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

